DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/10/2022 has been entered. Applicant has overcome each and every nonstatutory double patenting rejection outlined within the nonfinal rejection mailed 05/27/2022. Claims 1 – 30 remain pending in the application.

Response to Arguments
	Applicant’s arguments with respect to independent claims 1 and 16 have been considered but are moot because the amendments filed have necessitated a new ground of rejection. 
	As such, applicant’s arguments are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 16 and 18 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20180222052 A1), hereinafter Vu in view of Cole (US 20190262993 A1), hereinafter Cole.
Regarding claim 1, Vu teaches:
A safety system for enforcing safe operation of machinery performing an activity in a three-dimensional (3D) workspace, the system comprising: 
A computer memory (see at least [0022]: “The system memory 310”) for storing: 
(i) a model of the machinery and its permitted movements (See at least [0058]: “The 3D pose of the robot may then be determined by combining provided joint positions with a static 3D model of each link to obtain the 3D shape of the entire robot 402”) and 
(ii) a safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human (see at least [0028]: “For example, analysis module 342 can be programmed to determine the minimum distance from the observed machinery at which it must detect a person in order to stop the machinery by the time the person reaches it (or a safety zone around it), given conservative estimates of walking speed”); 
And a processor (see at least [0021]: “CPU 305 is typically a microprocessor, but in various embodiments may be a microcontroller…”) configured to: 
Computationally generate, from the stored images, a 3D spatial representation of the workspace (see at least [0052]: “As described above, a sensor array obtains sufficient image information to characterize, in 3D, the robot and the location and extent of all relevant objects in the area surrounding the robot at each analysis cycle”); 
Map, via a mapping module (see at least [0033]: “Once the sensors have been registered, control system 112 periodically updates space map 345—at a high fixed frequency (e.g., every analysis cycle) in order to be able to identify all intrusions into workspace 100”), a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning movements simulated by the simulation module (See at least Fig. 5. See also [0004] which describes the envelope as consisting of “possible movement trajectories”. See finally [0065] which discloses creating or mapping an “outer envelope or 3D zone” around the robot); 
Identify a second 3D region of the workspace corresponding to space occupied or potentially occupied by a human within the workspace augmented by a 3D envelope around the human corresponding to anticipated movements of the human within the workspace within a predetermined future time (see at least Fig. 5, see also [0038] which discloses predicting possible movements of a human within a workspace, and [0065] which discloses creating a 3D region around a person corresponding to the predicted movements of the person within the workspace in order to determine if the second 3D zone or “envelope” will overlap with the first “envelope” around the robot); 
And restricting operation of the machinery in accordance with a safety protocol based on proximity between the first and second regions (see at least [0051] – [0053] which discloses restraining the robot speed and movement based on a separation distance).
Vu does not explicitly teach, but Cole teaches:
A computer memory for storing (iii) specification of a task to be performed by the machinery (see at least [0018]: “The operating logic 70 can include the algorithms and steps of the controller, whether the controller includes the entire suite of algorithms necessary to effect movement and actions of the robot 54, or whether the controller includes just those necessary to receive data from the camera 58, determine a point cloud, utilize object recognition (discussed further below), and resolve position of the objects relative to a frame of reference keyed to the robot 54. The operating logic can be saved in a memory device whether of the volatile or nonvolatile type, and can be expressed in any suitable type such as but not limited to source code, object code, and machine code”);
Simulate, via a simulation module, performance of at least a portion of the task by the machinery in accordance with the stored model and task specification (see at least Figure 6 and [0028] – [0030]: “The present application can be used to dynamically integrate a number of exteroceptive and proprioceptive sensor feeds to build a model of safe motion areas and rules that updates based on an understanding of the level of knowledge of operation of the system with corresponding degrees of safety and movement margins associated with it... A few nonlimiting features of the present application are as follows: 1) A dynamically generated set of safe zone rules that is updated on the fly in response to external input and internal system monitoring… A method of creating dynamic safe zone rules based on planned motion profiles.” Wherein the planned motion profiles comprise the motion information of the tasks completed by the robot).
It would have been obvious to one of ordinary skill in the art at the time of the invention to simulate the performance of the machinery within the device of the patent claim in order to provide greater safety measures and increase the reaction time given to a robot to slow down or halt movement, thereby reducing potential harm to humans or equipment in the vicinity of the robot. 

Regarding claim 3, the combination of Vu and Cole teaches:
The safety system of claim 1. 
Vu further teaches:
Wherein the first 3D region is confined to a spatial region reachable by the machinery only during performance of the task (see at least [0066]: “Since the robot's future trajectory depends not just on its current velocity but on subsequent commands, SADM 425 may consider all points reachable by robot 402 within a certain reaction time given its current joint positions and velocities, and cause control signals to be issued based on the minimum collision time among any of these states” wherein SADM is used to calculate the 3D area around the robot as disclosed in [0065]).

Regarding claim 4, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the first 3D region includes a global spatial region reachable by the machinery during performance of any activity (see at least [0066]: “Yet a further refinement is for SADM 425 to take into account the entire planned trajectory of the robot when making this calculation, rather than simply the instantaneous joint velocities” wherein SADM is used to calculate the 3D area around the robot as disclosed in [0065]).

Regarding claim 5, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the workspace is computationally represented as a plurality of voxels (see at least [0022]: “The result of the classification may be stored in a space map 345, which contains a volumetric representation of the workspace 100 with each voxel (or other unit of representation) labeled, within the space map, as described herein. Alternatively, space map 345 may simply be a 3D array of voxels, with voxel labels being stored in a separate database (in memory 310 or in mass storage 312)”).
Regarding claim 6, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Providing a plurality of sensors distributed about the workspace (see at least [0017]: “Refer first to FIG. 1, which illustrates a representative 3D workspace 100 monitored by a plurality of sensors representatively indicated at 1021, 1022, 1023”);
Each of the sensors being associated with a grid of pixels for recording images of a portion of the workspace within a sensor field of view (see at least [0019]: “With renewed reference to FIG. 1, data from each sensor 102 is received by a control system 112. The volume of space covered by each sensor—typically a solid cone—may be represented in any suitable fashion, e.g., the space may be divided into a 3D grid of small (5 cm, for example) cubes or “voxels” or other suitable form of volumetric representation”. See further [0022] wherein the images may be recorded as pixels: “The system memory 310 contains a series of frame buffers 335, i.e., partitions that store, in digital form (e.g., as pixels or voxels, or as depth maps), images obtained by the sensors 102”);
The images including depth information (see at least [0043] wherein the images can be 3D, thereby including depth information: “One particularly valuable source of diversity can be obtained by using sensors that provide both 3D and 2D image data of the same object”).
And computationally recognizing, based on the images, the human and the machinery and movements thereof (see [0038] – [0047] under heading “Classifying Objects” which discloses how objects, including the machinery and a human or humans can be identified from the images collected by the sensors).

Regarding claim 7, the combination of Vu and Cole teaches:
The safety system of claim 6, 
Vu further teaches:
Wherein the workspace portions collectively cover the entire workspace (see at least [0017]: “As shown in the figure, (Fig. 1) sensors 102 collectively cover and can monitor the workspace 100, which includes a robot 106 controlled by a conventional robot controller 108”).

Regarding claim 8, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches: 
Wherein the first 3D region is divided into a plurality of nested, spatially distinct 3D subzones (see at least Fig. 5, wherein several distinct zones are labeled, and the zones are nested within one another).

Regarding claim 9, the combination of Vu and Cole teaches:
The safety system of claim 8.
 Vu further teaches: 
Wherein overlap between the second 3D region and each of the subzones results in a different degree of alteration of the operation of the machinery (see at least Fig. 5 and [0065]: “Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510—or is predicted to do so within the next cycle based on a model of human movement—operation of robot 504 is halted. These zones may be updated if robot 504 is moved (or moves) within the environment”).

Regarding claim 10, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to recognize a workpiece being handled by the machinery and treat the workpiece as a portion thereof in identifying the first 3D region (see at least [0045]: “While a monitored machine such as a robot is handling a workpiece, control system 112 ensures that the workpiece is moving only in a manner consistent with the expected motion of the robot end effector”).

Regarding claim 11, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to recognize a workpiece being handled by the human and treat the workpiece as a portion of the human in identifying the second 3D region (see at least [0043]: “First, machine-learning algorithms can generally be tuned to prefer false positives or false negatives (for example, logistic regression can be tuned for high specificity and low sensitivity). False positives in this scenario do not create a safety hazard—if the robot mistakes a workpiece for a human, it will react conservatively. Additionally, multiple algorithms or neural networks based on different image properties can be used, promoting the diversity that may be key to achieving sufficient reliability for safety ratings. One particularly valuable source of diversity can be obtained by using sensors that provide both 3D and 2D image data of the same object. If any one technique identifies an object as human, the object will be treated as human”. Wherein here, the algorithm treating objects that might be human to be overly cautious, would necessarily assume that an object being held by a human would be a component of the detected human).

Regarding claim 12, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is configured to dynamically control operation of the machinery so that it may be brought to a safe state without contacting a human in proximity thereto (see at least [0028]: “For example, analysis module 342 can be programmed to determine the minimum distance from the observed machinery at which it must detect a person in order to stop the machinery by the time the person reaches it (or a safety zone around it), given conservative estimates of walking speed… the control system will default to a safe state and control routines 350 will not permit machinery to operate unless analysis module 342 verifies that all approaches can be monitored effectively”).

Regarding claim 13, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to: 
Acquire scanning data of the machinery and the human during performance of the task; and update the first and second 3D regions based at least in part on the scanning data of the machinery and the human operator, respectively (see at least [0033]: “Once the sensors have been registered, control system 112 periodically updates space map 345—at a high fixed frequency (e.g., every analysis cycle) in order to be able to identify all intrusions into workspace 100. Space map 345 reflects a fusion of data from some or all of the sensors 102” wherein it is shown that the sensors continue to monitor (or “scan”) the working area during the performance of the task, and updating the space map, which includes the first and second 3D regions).

Regarding claim 14, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to stop the machinery during physical performance of the task if the machinery is determined to have deviated outside of operating outside the simulated 3D region (see at least [0059]: “If, however, the joint positions are incorrect, the true position of robot 402 will diverge from the model, and some parts of the detected robot will not be removed. Those points will then appear as a foreign object in the new cycle. On the previous cycle, it can be assumed that the joint positions were correct because otherwise robot 402 would have been halted. Since the base joint of the robot does not move, at least one of the divergent points must be close to the robot. The detection of an unexpected object close to robot 402 can then be used to trigger an error condition, which will cause control system 112 (see FIG. 1) to transition robot 402 to a safe state”).

Regarding claim 15, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu further teaches:
Wherein the processor is further configured to preemptively stop the machinery during physical performance of the task based on predicted operation of the machinery before a potential deviation event such that inertia does not cause the machine to deviate outside of the simulated 3D region (see at least [0059]: “Alternately, sensor data can be used to identify the position of the robot using a correlation algorithm, such as described above in the section on registration, and this detected position can be compared with the joint position reported by the robot. If the joint position information provided by robot 402 has been validated in this manner, it can be used to validate joint velocity information, which can then be used to predict future joint positions. If these positions are inconsistent with previously validated actual joint positions, the program can similarly trigger an error condition. These techniques enable use of a non-safety-rated interface to produce data that can then be used to perform additional safety functions”).

Regarding claim 16, Vu teaches:
A method of enforcing safe operation of machinery performing an activity in a three- dimensional (3D) workspace, the method comprising: 
Electronically storing (see at least [0022]: “The system memory 310”):
(i) a model of the machinery and its permitted movements (See at least [0058]: “The 3D pose of the robot may then be determined by combining provided joint positions with a static 3D model of each link to obtain the 3D shape of the entire robot 402”); and 
(ii) a safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human (see at least [0028]: “For example, analysis module 342 can be programmed to determine the minimum distance from the observed machinery at which it must detect a person in order to stop the machinery by the time the person reaches it (or a safety zone around it), given conservative estimates of walking speed”); 
Computationally generating, from the stored images, a 3D spatial representation of the workspace (see at least [0052]: “As described above, a sensor array obtains sufficient image information to characterize, in 3D, the robot and the location and extent of all relevant objects in the area surrounding the robot at each analysis cycle”); 50Patent Atty. Docket No. VEO-O11A/117217-5008
Computationally mapping (see at least [0033]: “Once the sensors have been registered, control system 112 periodically updates space map 345—at a high fixed frequency (e.g., every analysis cycle) in order to be able to identify all intrusions into workspace 100”), a first 3D region of the workspace corresponding to space occupied by the machinery within the workspace augmented by a 3D envelope around the machinery spanning computationally simulated task movements(See at least Fig. 5. See also [0004] which describes the envelope as consisting of “possible movement trajectories”. See finally [0065] which discloses creating or mapping an “outer envelope or 3D zone” around the robot);  
Computationally identifying a second 3D region of the workspace corresponding to space occupied or potentially occupied by a human within the workspace augmented by a 3D envelope around the human corresponding to anticipated movements of the human within the workspace within a predetermined future time (see at least Fig. 5, see also [0038] which discloses predicting possible movements of a human within a workspace, and [0065] which discloses creating a 3D region around a person corresponding to the predicted movements of the person within the workspace in order to determine if the second 3D zone or “envelope” will overlap with the first “envelope” around the robot); 
And restricting operation of the machinery in accordance with a safety protocol based on proximity between the first and second regions (see at least [0051] – [0053] which discloses restraining the robot speed and movement based on a separation distance).
Vu does not teach, but Cole teaches:
Electronically storing (iii) specification of a task to be performed by the machinery (see at least [0018]: “The operating logic 70 can include the algorithms and steps of the controller, whether the controller includes the entire suite of algorithms necessary to effect movement and actions of the robot 54, or whether the controller includes just those necessary to receive data from the camera 58, determine a point cloud, utilize object recognition (discussed further below), and resolve position of the objects relative to a frame of reference keyed to the robot 54. The operating logic can be saved in a memory device whether of the volatile or nonvolatile type, and can be expressed in any suitable type such as but not limited to source code, object code, and machine code”);
Computationally simulating performance of at least a portion of the activity by the machinery in accordance with the stored model and task specification (see at least Figure 6 and [0028] – [0030]: “The present application can be used to dynamically integrate a number of exteroceptive and proprioceptive sensor feeds to build a model of safe motion areas and rules that updates based on an understanding of the level of knowledge of operation of the system with corresponding degrees of safety and movement margins associated with it... A few nonlimiting features of the present application are as follows: 1) A dynamically generated set of safe zone rules that is updated on the fly in response to external input and internal system monitoring… A method of creating dynamic safe zone rules based on planned motion profiles.” Wherein the planned motion profiles comprise the motion information of the tasks completed by the robot).
It would have been obvious to one of ordinary skill in the art at the time of the invention to simulate the performance of the machinery within the device of the patent claim in order to provide greater safety measures and increase the reaction time given to a robot to slow down or halt movement, thereby reducing potential harm to humans or equipment in the vicinity of the robot. 

Regarding claim 18, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Wherein the first 3D region is confined to a spatial region reachable by the machinery only during performance of the task (see at least [0066]: “Since the robot's future trajectory depends not just on its current velocity but on subsequent commands, SADM 425 may consider all points reachable by robot 402 within a certain reaction time given its current joint positions and velocities, and cause control signals to be issued based on the minimum collision time among any of these states” wherein SADM is used to calculate the 3D area around the robot as disclosed in [0065]).

Regarding claim 19, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Wherein the first 3D region includes a global spatial region reachable by the machinery during performance of any activity (see at least [0066]: “Yet a further refinement is for SADM 425 to take into account the entire planned trajectory of the robot when making this calculation, rather than simply the instantaneous joint velocities” wherein SADM is used to calculate the 3D area around the robot as disclosed in [0065]).	

Regarding claim 20, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Wherein the workspace is computationally represented as a plurality of voxels (see at least [0022]: “The result of the classification may be stored in a space map 345, which contains a volumetric representation of the workspace 100 with each voxel (or other unit of representation) labeled, within the space map, as described herein. Alternatively, space map 345 may simply be a 3D array of voxels, with voxel labels being stored in a separate database (in memory 310 or in mass storage 312)”).

Regarding claim 21, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Further comprising the steps of: 51Patent Atty. Docket No. VEO-O11A/117217-5008 
Providing a plurality of sensors distributed about the workspace (see at least [0017]: “Refer first to FIG. 1, which illustrates a representative 3D workspace 100 monitored by a plurality of sensors representatively indicated at 1021, 1022, 1023”);
Each of the sensors being associated with a grid of pixels for recording images of a portion of the workspace within a sensor field of view (see at least [0019]: “With renewed reference to FIG. 1, data from each sensor 102 is received by a control system 112. The volume of space covered by each sensor—typically a solid cone—may be represented in any suitable fashion, e.g., the space may be divided into a 3D grid of small (5 cm, for example) cubes or “voxels” or other suitable form of volumetric representation”. See further [0022] wherein the images may be recorded as pixels: “The system memory 310 contains a series of frame buffers 335, i.e., partitions that store, in digital form (e.g., as pixels or voxels, or as depth maps), images obtained by the sensors 102”);
The images including depth information (see at least [0043] wherein the images can be 3D, thereby including depth information: “One particularly valuable source of diversity can be obtained by using sensors that provide both 3D and 2D image data of the same object”).
And computationally recognizing, based on the images, the human and the machinery and movements thereof (see [0038] – [0047] under heading “Classifying Objects” which discloses how objects, including the machinery and a human or humans can be identified from the images collected by the sensors).

Regarding claim 22, the combination of Vu and Cole teaches:
The method of claim 21.
Vu further teaches:
Wherein the workspace portions collectively cover the entire workspace (see at least [0017]: “As shown in the figure, (Fig. 1) sensors 102 collectively cover and can monitor the workspace 100, which includes a robot 106 controlled by a conventional robot controller 108”).

Regarding claim 23, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Wherein the first 3D region is divided into a plurality of nested, spatially distinct 3D subzones (see at least Fig. 5, wherein several distinct zones are labeled, and the zones are nested within one another).

Regarding claim 24, the combination of Vu and Cole teaches:
The method of claim 23.
Vu further teaches:
Wherein overlap between the second 3D region and each of the subzones results in a different degree of alteration of the operation of the machinery (see at least Fig. 5 and [0065]: “Detection of any portion of the person P's body within a second 3D zone 508, computationally defined within zone 502, is registered by SADM 425 but robot 504 is allowed to continue operating at full speed. If any portion of the person P crosses the threshold of zone 508 but is still outside an interior danger zone 510, robot 504 is signaled to operate at a slower speed. If any portion of the person P crosses into the danger zone 510—or is predicted to do so within the next cycle based on a model of human movement—operation of robot 504 is halted. These zones may be updated if robot 504 is moved (or moves) within the environment”).

Regarding claim 25, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
further comprising the steps of computationally recognizing a workpiece being handled by the machinery 
and treating the workpiece as a portion thereof in identifying the first 3D region. (see at least [0045]: “While a monitored machine such as a robot is handling a workpiece, control system 112 ensures that the workpiece is moving only in a manner consistent with the expected motion of the robot end effector”).

Regarding claim 26, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Further comprising the steps of computationally recognizing a workpiece being handled by the human and treating the workpiece as a portion of the human in identifying the second 3D region (see at least [0043]: “First, machine-learning algorithms can generally be tuned to prefer false positives or false negatives (for example, logistic regression can be tuned for high specificity and low sensitivity). False positives in this scenario do not create a safety hazard—if the robot mistakes a workpiece for a human, it will react conservatively. Additionally, multiple algorithms or neural networks based on different image properties can be used, promoting the diversity that may be key to achieving sufficient reliability for safety ratings. One particularly valuable source of diversity can be obtained by using sensors that provide both 3D and 2D image data of the same object. If any one technique identifies an object as human, the object will be treated as human”. Wherein here, the algorithm treating objects that might be human to be overly cautious, would necessarily assume that an object being held by a human would be a component of the detected human).

Regarding claim 27, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
further comprising the step of dynamically controlling operation of the machinery so that it may be brought to a safe state without contacting a human in proximity thereto (see at least [0028]: “For example, analysis module 342 can be programmed to determine the minimum distance from the observed machinery at which it must detect a person in order to stop the machinery by the time the person reaches it (or a safety zone around it), given conservative estimates of walking speed… the control system will default to a safe state and control routines 350 will not permit machinery to operate unless analysis module 342 verifies that all approaches can be monitored effectively”).

Regarding claim 28, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Wherein the method of claim 16 further comprises the steps of: acquiring scanning data of the machinery and the human during performance of the task; and52Patent Atty. Docket No. VEO-O1 A/117217-5008updating the first and second 3D regions based at least in part on the scanning data of the machinery and the human operator, respectively (see at least [0033]: “Once the sensors have been registered, control system 112 periodically updates space map 345—at a high fixed frequency (e.g., every analysis cycle) in order to be able to identify all intrusions into workspace 100. Space map 345 reflects a fusion of data from some or all of the sensors 102” wherein it is shown that the sensors continue to monitor (or “scan”) the working area during the performance of the task, and updating the space map, which includes the first and second 3D regions).

Regarding claim 29, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Wherein the method of claim 16 further comprises the step of stopping the machinery during physical performance of the task if the machinery is determined to have deviated outside of operating outside the simulated 3D region (see at least [0059]: “If, however, the joint positions are incorrect, the true position of robot 402 will diverge from the model, and some parts of the detected robot will not be removed. Those points will then appear as a foreign object in the new cycle. On the previous cycle, it can be assumed that the joint positions were correct because otherwise robot 402 would have been halted. Since the base joint of the robot does not move, at least one of the divergent points must be close to the robot. The detection of an unexpected object close to robot 402 can then be used to trigger an error condition, which will cause control system 112 (see FIG. 1) to transition robot 402 to a safe state”).

Regarding claim 30, the combination of Vu and Cole teaches:
The method of claim 16.
Vu further teaches:
Further comprising the step of preemptively stopping the machinery during physical performance of the activity based on predicted operation of the machinery before a potential deviation event such that inertia does not cause the machine to deviate outside of the simulated 3D region (see at least [0059]: “Alternately, sensor data can be used to identify the position of the robot using a correlation algorithm, such as described above in the section on registration, and this detected position can be compared with the joint position reported by the robot. If the joint position information provided by robot 402 has been validated in this manner, it can be used to validate joint velocity information, which can then be used to predict future joint positions. If these positions are inconsistent with previously validated actual joint positions, the program can similarly trigger an error condition. These techniques enable use of a non-safety-rated interface to produce data that can then be used to perform additional safety functions”).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Cole and Burmeister (US-20150158178-A1), hereinafter Burmeister.
Regarding claim 2, the combination of Vu and Cole teaches:
The safety system of claim 1.
Vu does not teach, but Burmeister further teaches:
Wherein the simulation step comprises dynamically simulating the first and second 3D regions of the workspace (see at least [0038] – [0040] which disclose finding an “action range” of both a person and a robot, which are described as the regions of movement and potential collision for the human and robot.)
Based at least in part on current states associated with the machinery and the human (See at least [0038] – [0040] which describe how the action ranges are found based on the positions and actions of the robot and human. For example, [0038]: “The action radii R1, R2 define two portions B1, B2 which describe the possible backward (B1) or forward (B2) movement of the person 12. Overall, the portions B1, B2 describe an action range 58 of the person 12. The action range 58 can thus be determined by the physically maximally possible movement behavior of the person 12”.  See further [0040]: “An action range 60 is also assigned to the robot 14, said action range for example possibly being determined by the possible movements of the robot arm 16 and by the size of the workpieces (not depicted here) transported by the robot arm 16 in the process”);
Wherein the current states comprise at least one of current positions, current orientations, expected positions associated with a next action in the task, expected orientations associated with the next action in the task, velocities, accelerations, geometries and/or kinematics (see at least [0038] – [0040], wherein the states used to determine the action ranges are based on current actions and movements of the robot and human. See at least [0038]: “The action radii R1, R2 define two portions B1, B2 which describe the possible backward (B1) or forward (B2) movement of the person 12. Overall, the portions B1, B2 describe an action range 58 of the person 12. The action range 58 can thus be determined by the physically maximally possible movement behavior of the person 12”.  See further [0040]: “An action range 60 is also assigned to the robot 14, said action range for example possibly being determined by the possible movements of the robot arm 16 and by the size of the workpieces (not depicted here) transported by the robot arm 16 in the process”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to simulate the performance of the machinery within the device of the patent claim in order to provide greater safety measures and increase the reaction time given to a robot to slow down or halt movement. As stated within the disclosure of Burmeister: “Therefore, dangerous situations can be identified and defused in good time using a sufficiently detailed analysis of the body posture of the person by the aforementioned sensor unit. In order to enable safe cooperation between the robot and persons, all that needs to be ensured is that this person is always in a situation in which enough time remains for the safeguarding apparatus between identifying danger and the dangerous situation to seize suitable countermeasures, i.e. to slow down the part or move the trajectory thereof around the person.

Regarding claim 17, the combination of Vu and Cole teaches:
The method of claim 16.
Vu does not teach, but Burmeister teaches:
Wherein the simulation step comprises dynamically simulating the first and second 3D regions of the workspace (see at least [0038] – [0040] which disclose finding an “action range” of both a person and a robot, which are described as the regions of movement and potential collision for the human and robot.)
Based at least in part on current states associated with the machinery and the human (See at least [0038] – [0040] which describe how the action ranges are found based on the positions and actions of the robot and human. For example, [0038]: “The action radii R1, R2 define two portions B1, B2 which describe the possible backward (B1) or forward (B2) movement of the person 12. Overall, the portions B1, B2 describe an action range 58 of the person 12. The action range 58 can thus be determined by the physically maximally possible movement behavior of the person 12”.  See further [0040]: “An action range 60 is also assigned to the robot 14, said action range for example possibly being determined by the possible movements of the robot arm 16 and by the size of the workpieces (not depicted here) transported by the robot arm 16 in the process”);
Wherein the current states comprise at least one of current positions, current orientations, expected positions associated with a next action in the task, expected orientations associated with the next action in the task, velocities, accelerations, geometries and/or kinematics (see at least [0038] – [0040], wherein the states used to determine the action ranges are based on current actions and movements of the robot and human. See at least [0038]: “The action radii R1, R2 define two portions B1, B2 which describe the possible backward (B1) or forward (B2) movement of the person 12. Overall, the portions B1, B2 describe an action range 58 of the person 12. The action range 58 can thus be determined by the physically maximally possible movement behavior of the person 12”.  See further [0040]: “An action range 60 is also assigned to the robot 14, said action range for example possibly being determined by the possible movements of the robot arm 16 and by the size of the workpieces (not depicted here) transported by the robot arm 16 in the process”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to simulate the performance of the machinery within the device of the patent claim in order to provide greater safety measures and increase the reaction time given to a robot to slow down or halt movement. As stated within the disclosure of Burmeister: “Therefore, dangerous situations can be identified and defused in good time using a sufficiently detailed analysis of the body posture of the person by the aforementioned sensor unit. In order to enable safe cooperation between the robot and persons, all that needs to be ensured is that this person is always in a situation in which enough time remains for the safeguarding apparatus between identifying danger and the dangerous situation to seize suitable countermeasures, i.e. to slow down the part or move the trajectory thereof around the person.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664